USCA11 Case: 19-13927      Date Filed: 11/29/2022   Page: 1 of 3




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 19-13927
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
NATHANIEL FIELDS,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
           D.C. Docket No. 3:05-cr-00037-RV-EMT-1
                   ____________________
USCA11 Case: 19-13927         Date Filed: 11/29/2022    Page: 2 of 3




2                      Opinion of the Court                 19-13927

    ON REMAND FROM THE SUPREME COURT OF THE
                 UNITED STATES

Before WILSON, ROSENBAUM, and ED CARNES, Circuit Judges.
PER CURIAM:
        In 2019, Nathaniel Fields, a federal prisoner, filed a motion
for a sentence reduction under § 404(b) of the First Step Act of 2018.
The district court granted Fields’s motion in part and imposed a
lesser sentence. But the court declined Fields’s invitation to recal-
culate his Guidelines range without a career-offender designation
under the intervening changes to the Sentencing Guidelines. Fields
appealed, and we affirmed, relying on our decision in United States
v. Denson, 963 F.3d 1080, 1089 (11th Cir. 2020).
        The United States Supreme Court vacated our judgment in
this case and remanded for further proceedings in light of its opin-
ion in Concepcion v. United States, 142 S. Ct. 2389 (2022). Fields
v. United States, 142 S. Ct. 2900 (2022). Concepcion abrogated our
decision in Denson and held that “the First Step Act allows district
courts to consider intervening changes of law or fact in exercising
their discretion to reduce a sentence pursuant to the First Step
Act.” 142 S. Ct. at 2404. And because district courts must “consider
nonfrivolous arguments presented by the parties, the First Step Act
requires district courts to consider intervening changes when par-
ties raise them.” Id. at 2396. “By its terms, however, the First Step
Act does not compel courts to exercise their discretion to reduce
any sentence based on those arguments.” Id.
USCA11 Case: 19-13927        Date Filed: 11/29/2022     Page: 3 of 3




19-13927               Opinion of the Court                        3

      Concepcion instructs that district courts ruling on First Step
Act motions “bear the standard obligation to explain their deci-
sions,” and accordingly must give a “brief statement of reasons” to
“demonstrate that they considered the parties’ arguments.” Id. at
2404. “All that the First Step Act requires is that a district court
make clear that it reasoned through the parties’ arguments.” Id.
(alteration and internal quotation marks omitted).
       Here, the district court’s order indicates that the court con-
sidered the parties’ arguments, including Fields’s argument that
changes in the Guidelines weighed in favor of a sentence reduction.
But the order does not state whether the court understood that it
was permitted to consider intervening changes to the Sentencing
Guidelines. See id. at 2396, 2404. Accordingly, we vacate the judg-
ment of the district court and remand this case for further consid-
eration in light of Concepcion.

      VACATED and REMANDED.